EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	The following is a statement of reasons for allowance: 
	With regards to claim 1, the prior art does not teach or suggest an on-body wearable skin patch for collection and sensing sweat from a wearer, the skin patch comprising: “plurality of semiconductor sensors are included on a first substrate and the micro-fluidic or nano-fluidic channel is included on a second substrate, and the first and second substrates are connected one to the other, and wherein the second substrate includes the reference electrode embedded therein to contact the sweat” along with the other features of claim 1. 
	Claims 2, 5, 8-15, 19-20, 22-23 are allowed by virtue of their dependence from claim 1. 
	With regards to claim 25, the prior art does not teach or suggest “the plurality of semiconductor sensors are included on a first semiconductor or through-silicon via substrate and the at least one micro-fluidic or nano-fluidic channel is included on a second substrate, and the first and second substrates are connected one to the other and form an integral device, and wherein the second substrate includes the at least one reference electrode embedded therein to contact the bio-fluid” along with the other features of claim 25. 
US 9,116,145 B2 (Li) (previously cited) discloses an on-body wearable device for collection and sensing a bio-fluid from a wearer (Col. 7, line 65 to Col. 8, line 11 disclose the device being able to attach to skin, thereby making it a skin patch; Col. 8, lines 23-5 disclose liquid samples such as blood and urine being delivered to the IC electronic/sensor devices), the device comprising: an interface having an interface surface comprising a biocompatible material for contacting a skin of the wearer (Fig. 3 depicts a PDMS microfluidic layer 20 with an input port 40; Col. 3, lines 42-54 with regards to PDMS being biocompatible, wherein PDMS’ biocompatibility allows for it to contact skin); a channel inlet for receiving the bio-fluid (Fig. 3 and Col. 6, lines 6-25 depict an input port 40 located on the layer 20 able to receive a sample such as blood; the inlet port extends upward through the second PDMS layer); an outlet for evacuating the biofluid (Fig. 3 and Col. 6, lines 6-25 depict an outlet port able to evacuate the sample liquid; the outlet port extends upward through the second PDMS layer); a plurality of semiconductor sensors configured to analyze the biofluid (Fig. 2 depicts the IC Chip 12 including a sensor array, wherein a sensor array comprises a plurality of sensors; Col. 6, lines 9-45 disclose the IC sensor area for e.g. electrochemical, magnetic, MEMS, optical etc. sensing and that the CMOS biosensor provides analysis of samples such as blood and urine; The Examiner notes that because the sensors are components of the CMOS IC chip, they are being considered to be semiconductor sensors; also see Col. 8, line 49 to Col. 9, line 28 with regards to the sensors being NMOS sensors transistors, which are semiconductor sensors); wherein a second substrate defines a micro-fluidic channel (Fig. 3 depicts a second layer of PDMS), but Li does not teach or suggest a reference electrode embedded therein the contact the bio-fluid or sweat. 
US 9,810,660 B2 (Hu) (previously cited) teaches a second substrate includes a reference electrode embedded therein to contact the bio-fluid (Fig. 8 of Hu which depicts biasing plate 804 being embedded inside the top substrate).  However, it would not have been obvious for one of ordinary skill in the art to in the art before the effective filing date of the claimed invention to have modified the second substrate of Li to incorporate a reference electrode as taught by Hu because Li does not teach or suggest incorporating components other than the CMOS die and the liquid metal into the substrates, does not teach how a reference electrode in the second substrate would have interconnections with other components, and the disclosures of a flexible system in Li teach away from the incorporation of a rigid electrode in the PDMS substrate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792